Case: 14-50179      Document: 00512935559         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50179                                 FILED
                                  Summary Calendar                        February 12, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAURO GALAVIZ-MARIN, also known as Mauro Marin, also known as
Mauro Galaviz, also known as Nana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-2611-3


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mauro Galaviz-Marin (Galaviz) pleaded guilty pursuant to a plea
agreement to one count of conspiracy and making false statements during the
purchase of a firearm and one count of conspiracy to transfer a firearm for use
in a crime of violence or drug trafficking offense. After he pleaded guilty,
Galaviz moved to withdraw his guilty plea, contending that he misunderstood



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50179     Document: 00512935559     Page: 2   Date Filed: 02/12/2015


                                  No. 14-50179

the offenses of conviction. The district court denied his request. Galaviz now
appeals his conviction. He raises two arguments. First, he asserts that the
district court erred in accepting his guilty plea by failing to engage in a more
“meaningful” plea colloquy. Second, he contends that the district court abused
its discretion in denying his motion to withdraw his guilty plea.
      Galaviz’s argument that the district court erred in accepting his guilty
plea is unavailing. He concedes that the district court complied with the
strictures of Rule 11 of the Federal Rules of Criminal Procedure. However, he
asserts that the district court should have engaged in a more “meaningful
discussion” during the plea colloquy. Contrary to Galaviz’s assertions that the
district court failed to engage in a meaningful discussion, the record shows that
the district court engaged in a thorough plea colloquy and allowed Galaviz to
confer with counsel after Galaviz appeared to have misunderstood the district
court’s questions. Accordingly, the record establishes that Galaviz knowingly
and voluntarily pleaded guilty, see United States v. Reyes, 300 F.3d 555, 558
(5th Cir. 2002), and that the district court engaged in a “colloquy with [Galaviz]
that would lead a reasonable person to believe that [he] understood the nature
of the charge.” See id. at 559. His representations in the plea agreement and
his statements at rearraignment show that he entered an informed plea with
an awareness of its consequences and that his decision to plead guilty was
volitional and made with an understanding of the implications of pleading
guilty pursuant to a plea agreement. His statements are entitled to a strong
presumption of verity.       See Blackledge v. Allison, 431 U.S. 63, 74
(1997)(addressing a collateral attack on judgment based upon a guilty plea);
United States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009) (holding on direct
appeal that vague assertions of innocence do not rebut the strong presumption
of verity attaching to “solemn declarations” at rearraignment)(internal



                                        2
    Case: 14-50179    Document: 00512935559     Page: 3   Date Filed: 02/12/2015


                                 No. 14-50179

citations and quotation marks omitted); see also United States v. Abreo, 30 F.3d
29, 32 (5th Cir. 1994) (direct appeal noting that signed, unambiguous plea
agreements are afforded great evidentiary weight).
      As to Galaviz’s second claim of error, this court reviews the denial of a
motion to withdraw a guilty plea for abuse of discretion. United States v.
Urias-Marrufo, 744 F.3d 361, 364 (5th Cir. 2014). “A district court abuses its
discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence.”      Id. (internal quotation marks and citation
omitted). The Carr test sets forth seven factors to consider when evaluating
the denial of a motion to withdraw a guilty plea, considering whether or not
(1) the defendant has asserted his innocence; (2) the Government would suffer
prejudice if the motion were granted; (3) the defendant has delayed in filing
his motion; (4) the withdrawal would substantially inconvenience the court;
(5) the defendant received the close assistance of counsel; (6) the original plea
was knowing and voluntary; and (7) the withdrawal would waste judicial
resources. Id. (citing United States v. Carr, 740 F.2d 339, 343-44 (5th Cir.
1984)). If applicable, the court also considers “the reasons why a defendant
delayed in making his withdrawal motion.” Carr, 740 F.2d at 344. “[W]e
ultimately examine the totality of the circumstances.” Urias-Marrufo, 744
F.3d at 364.
      After considering the record, we conclude that the district court’s denial
of Galaviz’s motion to withdraw his plea was not an abuse of discretion.
Although the district court did not make particularized findings as to the Carr
factors, a district court is not required to make specific findings as to each of
the Carr factors every time a defendant requests to withdraw a guilty plea.
United States v. Washington, 480 F.3d 309, 317 (5th Cir. 2007). Read as a
whole, the record indicates that the district court applied the correct legal



                                       3
    Case: 14-50179    Document: 00512935559     Page: 4   Date Filed: 02/12/2015


                                 No. 14-50179

standard in denying the motion. Thus, based on the totality of the Carr factors,
the majority of which weigh against Galaviz, the district court’s denial of
Galaviz’s motion to withdraw his guilty plea was not an abuse of discretion.
      AFFIRMED.




                                       4